Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 16/527,903 and Amendment filed on 07/29/21. Claims 1, 3, 21, 23, 73 and 78-81 have been amended. Claims 2, 4, 7-20, 22, 24-70, 72 and 77 have been canceled. Claims 82-85 have been newly created. Claims 1, 3, 5-6, 21, 23, 71, 73-76 and 78-85 remain pending in the application.
2.  Objection of the specification has been withdrawn based on Applicant’s arguments.
3.  Rejections of claim 21 based on Christensen under 35 U.S.C. 102(a)(1) have been withdrawn based on Applicant’s amendment.
 4. By amending the claim/s, which necessitates changing the ground/citations for rejection, the new rejection of claims was necessitated by Applicant’s Amendment.

Terminal Disclaimer
5. The terminal disclaimer filed on 07/29/2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of U.S. Patent 10,965,130 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6.  Claims 1, 21 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 1, 21 and 23 contain subject matter “a discharging rate at least 2 times higher than a prior charging rate of the sets of cells” that was not described in the specification in such a way as to enable one skilled in the art to make and/or use the invention (emphasis added). The instant specification is silent about “a discharging rate at least 2 times higher than a prior charging rate of the sets of cells” (emphasis added). The instant specification instead, on page 7, lines 10-17 describes, "the controller may use the multiplexing switch apparatus to selectively discharge the cells or sets of cells at a first rate at least 2 times higher than a second rate of charging the sets of cells (i.e., discharging twice as fast as charging)" (emphasis added). Therefore, the instant specification does not clearly identifies sequence of discharging and charging.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	7. Claim 82 is rejected under 35 U.S.C. 112(b), as being indefinite for
failing to particularly point out and distinctly claim the subject matter which the inventor
or a joint inventor, or for pre-AlA the applicant regards as the invention. While claim 82 describes “an electrochemical cell controlled by the electrochemical cell management method of claim 23”, claim 23 instead, discloses a battery management method.
Claim/s dependent from subject referenced claims inherit the same rejection under this code section.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1, 3, 5-6, 21, 23 and 71, 73-81 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Kim et.al (U.S. Patent 8,508,191).
As to claims 1, 21 and 23 Kim discloses:
Claim 1 A battery management system (col.1, ll.12-15; col.2, ll.45-47) comprising:
at least one battery comprising two or more sets of cells, each set of cells comprising one or more cells (a plurality of battery cells 18a-18n arranged in reconfigurable circuit paths (two or more sets of cells), wherein a battery cell can refer to a single battery cell, a series chain of battery cells, or a battery module (comprising one or more cells) – col.3, ll.51-57; Fig.1);
a multiplexing switch apparatus connected to each set of cells (the circuit paths (two or more sets of cells) are selectively interconnected to e.g., discharge terminals 6 by a plurality of switches (multiplexing switch apparatus) - col.2, ll.53-56; col.3, ll.57-60; col.13, ll.40-48; col.14, ll.30-37; Figs.1, 6A); and
at least one controller configured to use the multiplexing switch apparatus to selectively discharge the sets of cells at a discharging rate at least 2 times higher than a prior charging rate of the sets of cells (a schedule module 14 (controller) further controls a plurality of switches (multiplexing switch apparatus) that selectively interconnect the battery cells to connect the subset of battery cells to discharge terminals; the scheduler 14 selects k cells with the highest SoC level in Gh at step 116, after that the set of cells can be discharged  at step 118; for example, when 35 horsepower/load is required for an electric vehicle at a high discharge rate (the average electric current is set to 2,0435 C), on average, 23 parallel groups of cells are required/switched (multiplexing switch); the upper bound of the discharging rate is 4.3 C; the discharge profile is synthetically specified such that the workload consists of charge at rate C (1 C), thereby, the discharge rate of 2,0435 C is at least 2 times higher than charging rate of 1 C - col.2, ll.45-56; col.3, ll.65-67; col.4, ll.1-8; col.7, ll.24-37; col.8, ll.16-29; col.9, ll.31-44; ol.13, ll.40-48; col.14, ll.30-37; col.15, ll.61-67; Figs.1, 4, 6A);
Claim 21 A battery pack (col.3, ll.51-57) comprising:
at least one battery comprising two or more sets of cells, each set of cells comprising one or more cells (a plurality of battery cells 18a-18n arranged in reconfigurable circuit paths (two or more sets of cells), wherein a battery cell can refer to a single battery cell, a series chain of battery cells, or a battery module (comprising one or more cells) – col.3, ll.51-57; Fig.1); and
an integrated switching control system comprising at least one switch connected to each set of cells (a schedule module 14 (integrated switching control system) further controls a plurality of switches that selectively interconnect the battery cells to connect the subset of battery cells to discharge terminals, wherein a battery cell can refer to a single battery cell, a series chain of battery cells, or a battery module (comprising one or more cells) – col.2, ll.45-56; col.3, ll.51-60; Fig.1),
wherein the integrated switching control system is configured to control the at least one switch to discharge the sets of cells at a discharging rate at least 2 times higher than a prior charging rate of the sets of cells (a schedule module 14 (controller) further controls a plurality of switches (multiplexing switch apparatus) that selectively interconnect the battery cells to connect the subset of battery cells to discharge terminals; the scheduler 14 selects k cells with the highest SoC level in Gh at step 116, after that the set of cells can be discharged  at step 118; for example, when 35 horsepower/load is required for an electric vehicle at a high discharge rate (the average electric current is set to 2,0435 C), on average, 23 parallel groups of cells are required/switched (multiplexing switch); the upper bound of the discharging rate is 4.3 C; the discharge profile is synthetically specified such that the workload consists of charge at rate C (1 C), thereby, the discharge rate of 2,0435 C is at least 2 times higher than charging rate of 1 C - col.2, ll.45-56; col.3, ll.65-67; col.4, ll.1-8; col.7, ll.24-37; col.8, ll.16-29; col.9, ll.31-44; ol.13, ll.40-48; col.14, ll.30-37; col.15, ll.61-67; Figs.1, 4, 6A).
9. Claim 23 describes similar features as claim 1, and will have the same reasoning for rejection under 35 U.S.C. 102(a)(1) as set forth above.
10.  As to claims 3, 5-6 and 71, 73-76, 78-81 Kim recites:
Claims 3, 73, 78 The battery management system/battery pack, wherein the first rate is 4 times higher than the second rate (col.15, ll.15-30; Fig.6A);
Claims 5, 74, 79 The battery management system/battery pack, wherein the at least one controller is configured to temporally overlap the discharge of the sets of cells (col.7, ll.46-53; col.16, ll.42-44);
Claims 6, 75, 80 The battery management system/battery pack, wherein the at least one controller is configured to continue to provide power from the sets of cells during switching between different sets (col.6, ll.12-67; col.7, ll.1-67; col.8, ll.1-32);
Claims 71, 76, 81 The battery management system/battery pack, wherein for a given cycle, each cell is discharged once before any cell is discharged twice (col.6, ll.57-66; col.7, ll.34-46).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.  Claims 82-85 are rejected under 35 U.S.C. 103 as unpatentable by Kim in view of Kristofek et al. (U.S. Pub. No.: 20130330577).
With respect to claims 82-85 Kim does not explicitly describe that the battery comprises electrochemical cell.
As to claim claims 82-85 Kristofek in combination with Kim teaches:
Claims 82-83 (New) An electrochemical cell/battery (as best understood, ¶¶ 29; 38-39; 44-46; 48; 51) controlled by the electrochemical cell management method of claim 23.
Claims 84-85 (New) A vehicle comprising the electrochemical cell/battery (¶¶ 1; 29).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Kristofek’s  teaching regarding the battery that comprises electrochemical cell to modify Kim’s invention to improve the 

REMARKS
12.  Mostly Applicant argues that amended claims  overcome rejection under 35 U.S.C. 102(a)(1).
By amending the claim/s, which necessitates changing the ground/citations for rejection, the new rejection of claims was necessitated by Applicant’s Amendment.
13.  Applicant's arguments filed on 07/29/2021 have been fully considered, but they are not persuasive with regard to rejections of amended claims 1, 3, 21, 23, 73 and 78-81 and newly created claims 82-85, as set forth above in the instant Office Action.
14. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
15.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAUM LEVIN/           Primary Examiner, Art Unit 2851